853 N.E.2d 1234 (2006)
304 Ill. Dec. 868
STATE of Illinois ex rel. BEELER, SCHAD & DIAMOND, P.C., petitioner,
v.
PERFUMANIA, INC., et al., respondents.
No. 102893.
Supreme Court of Illinois.
September 27, 2006.
Petition for leave to appeal denied.
In the exercise of this court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in State of Illinois ex rel. Beeler, Schad & Diamond, P.C. v. Perfumania, Inc., case No. 1-06-1144 (5/18/06), denying the Rule 308 petition for leave to appeal. The appellate court is directed to allow the petition for leave to appeal and to answer the certified question.